DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the grounds that no valid reason for restriction has been provided.  This is not found persuasive because MPEP 808.02 states establishing a serious search burden requires the inventions to have different classifications and/or different fields of search (e.g. searching different classes/subclasses and/or employing different search strategies or search queries). In this case, Group I is classified in C23C14/083 and Group II is classified in G02F1/1525, thus the inventions of Groups I and II have different classifications. In addition different search strategies or search queries is required since Group II is directed to a product to have plural layers including a counter-electrode (CE) layer to be present in the electrochromic stack that can be deposited by a variety of methods such as cathodic arc deposition, pulsed laser ablation, or electron beam evaporation with the CE layer have a particular relationship with an electrochromic layer, whereas Group I is directed to a method of sputter depositing a single layer of electrochromic material such as iridium oxide. Thus valid reasons have been provided for requiring restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/24/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “forming an electrochromic (EC) layer over the substrate according to one or more process parameters to achieve a color target in a dark state of an EC stack” (emphasis added), rendering the claim indefinite as to what is intended to be encompassed by each “process parameter” of the “one or more process parameters”.
Claim 1 requires “ the one or more process parameters to specify a composition of the deposition material to achieve the color target or specify one or more deposition process parameters to achieve the color target” (emphasis added), rendering the claim indefinite as to what is intended to be encompassed by each “deposition process parameter” of the “one or more deposition parameters”.
Claim 1 requires “to achieve a color target in a dark state” (emphasis added), with dependent claim 2 requiring “results in the color target in a dark state” (emphasis added), rendering the claim indefinite as to whether two distinct ‘dark states’ are being require for “the color state”, or the same “dark state” is intended for “the color state”. Claim 7 (dependent on claim 1) similarly requires “a dark state”, and similarly rejected as claim 2. Claims 3-7 are also rejected as depending on either claims 2 or 7.
Claim 2 recites the limitation "the target".  There is insufficient antecedent basis for this limitation in the claim. Claims 3-6 are also rejected as depending on claim 2.
Claim 3 requires “the EC layer has an amorphous WOx microstructure when the substrate temperature is less than a low temperature threshold” (emphasis added), rendering the claim indefinite as to what the “low temperature threshold” is intended to reference, e.g. the EC layer? the amorphous WOx microstructure? The melting point o tungsten? The melting point of WOx? etc.
Claim 7 requires “results in a the color target in a dark state” (emphasis added), rendering the claim unclear as to whether the claim is intending to require the same “color target” from claim 1, or a distinct color target. Claim 8 is also rejected as depending on claim 7.
Claim 7 recites the limitation "the mixed M:W target".  There is insufficient antecedent basis for this limitation in the claim. Claim 8 is also rejected as depending on claim 7.
Claim 9 requires “selectively modifying a standard set of process parameters” (emphasis added), rendering the claim indefinite as to what is intended to be encompassed by the “standard set” compared with another set (e.g. a “non”-standard set). Claims 10-14 are also rejected as depending on claim 9.
Claim 9 recites the limitations "the modified process parameters" and “the average coloration efficiency of the CE layer”.  There is insufficient antecedent basis for these limitations in the claim. Claims 10-14 are also rejected as depending on claim 9.
Claim 9 requires “the modified process parameters”, rendering the claim indefinite as to whether the “modified process parameters” is intended to refer back to the “process parameters”, the “deposition process parameters”, the “standard set of process parameters”, or a distinct process parameters thereof. Claim 10 (dependent on claim 9) similarly requires “modified process parameters”, and similarly rejected as claim 9. Claims 10-14 are also rejected as depending on claim 9.
Claims 12 and 13 each require “selectively modifying a standard set of metallic lithium (Li) sputtering process parameters” (emphasis added), rendering each claim indefinite as to what is intended to be encompassed by the “standard set” compared with another set (e.g. a “non”-standard set).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giron (US 5,985,486).
With respect to claim 1, Giron discloses a process of forming an electrochromic device (abstract), wherein the process comprises from Example C providing a substrate [1], forming an electrochromic (EC) layer comprising tungsten oxide (WO3) over the substrate [1] exhibiting cathodic coloration in a decolored state (i.e. color target in a dark state) of an EC stack, wherein the EC layer is formed by a deposition process of sputtering (col. 13, lines 4-67; col. 14, lines 1-21). Giron further discloses in Example C the deposition process of sputtering requires one or more process parameters of H2/O2 plasma in order to carry out the sputtering (col. 13, lines 16-22), with a deposition material of the deposition process of sputtering requiring a metal target of tungsten sputtered with the one or more process parameters to then deposit the EC layer of WO3 (col. 6, lines 10-25). Thus the one or more process parameters of H2/O2 plasma specify a composition of the deposition material (e.g. a pure metal target) in order to achieve the color target (i.e. cathodic coloration in a decolored state). Since claim 1 requires “the one or more process parameters specify a composition of the deposition material to achieve the color target or specify one or more deposition process parameters to achieve the color target” (emphasis added), the “specify one or more deposition process parameters to achieve the color target” is an optional limitation due to the alternative language “or”, and accordingly is not required by claim 1.
With respect to claims 2-6, claim 2 requires “one or more deposition process parameters to achieve the color target comprises a substrate temperature” which as discussed above is an optional limitation, and accordingly not required by claim 1. Claims 3-6 are dependent upon this optional limitation; accordingly limitations from claims 3-6 are also not required as they are dependent upon the optional limitation of claim 1. Thus claims 2-6 are also rejected for the same reasoning set forth above for claim 1.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rozbicki et al (US 11,187,954).
With respect to claim 1, Rozbicki discloses a process of forming an electrochromic device (abstract), wherein fig. 1 depicts the process comprises the electrochromic device [100] has a substrate [102] and formed with an electrochromic (EC) layer [106] over the substrate [102] (col. 5, lines 3-4 and 56-63). Rozbicki further discloses the EC layer [16] is formed according to one or more process parameters to achieve cathodic coloring (i.e. color target) in a colored state (i.e. dark state) (col. 6, lines 6-43), wherein the EC layer [106] is formed by providing one or more a metal-containing targets (i.e. deposition material) and performing a deposition process of sputtering using the deposition material with the one or more process parameters of O2 and Ar gases (col. 4, lines 41-51). Rozbicki also discloses the deposition material has a composition to achieve the color target (col. 28, lines 20-30), with the one or more process parameter of O2 and Ar gases specifying the composition of the deposition material (col. 4, lines 41-44; col. 28, lines 20-30). Since claim 1 requires “the one or more process parameters specify a composition of the deposition material to achieve the color target or specify one or more deposition process parameters to achieve the color target” (emphasis added), the “specify one or more deposition process parameters to achieve the color target” is an optional limitation due to the alternative language “or”, and accordingly is not required by claim 1.
With respect to claims 2-6, claim 2 requires “one or more deposition process parameters to achieve the color target comprises a substrate temperature” which as discussed above is an optional limitation, and accordingly not required by claim 1. Claims 3-6 are dependent upon this optional limitation; accordingly limitations from claims 3-6 are also not required as they are dependent upon the optional limitation of claim 1. Thus claims 2-6 are also rejected for the same reasoning set forth above for claim 1.
With respect to claim 7, Rozbicki further discloses the composition of the deposition material is a mixed metallic target for the sputtering to form the EC layer [106], wherein the mixed metallic target included tungsten and dopant of molybdenum (col. 36, lines 53-67; col. 37, lines 1-41), thus the EC layer [106] formed over the substrate [106] is a doped EC layer [106] comprising the tungsten and molybdenum. Since Rozbicki teaches the claim requirements of sputtering the mixed metallic target of tungsten doped with molybdenum, a prima facie case of either anticipation or obviousness has been established that Rozbicki also teaches the resulting doped EC layer [106] has a property of the color target in the dark state compared with WOX EC layer formed by sputtering a W target (MPEP 2112.01, Section I).
With respect to claim 8, Rozbicki further discloses an example of the mixed metallic target comprises Mo at 3.5 weight% (col. 36, lines 53-67; col. 37, lines 1-5).
With respect to claims 9-11, Rozbicki further discloses in fig. 3D plural deposition stations [306a],[306b],[306c] with each containing a target of tungsten (col. 9, lines 8-67; col. 13, lines 44-63; col. 14, lines 1-29; col. 33, lines 27-45). Claim 9 requires the optional limitation ”wherein the one or more deposition process parameters“ which correlates to a resultant limitation “to achieve the color target comprise selectively modifying a standard set of process parameters at one or more of the WOx deposition stations; wherein forming the EC layer comprises: selectively modifying the standard set of process parameters at one or more of the WOx deposition stations, the modified process parameters resulting in reduced WOx thickness relative to the standard set of process parameters; and wherein the reduced WOx thickness and a counter-electrode (CE) layer thickness are selected such that with 25 mC/cm2 of mobile Lithium, an average coloration efficiency of WOx deposited to form the EC layer is less than the average coloration efficiency of the CE layer”, with the resultant limitation also optional. As discussed above, “the one or more deposition process parameters” is an optional limitation, and accordingly not required by claim 1, with the resultant limitation also then optional. Claims 10 and 11 are dependent upon this optional limitation; accordingly limitations from claim 10 and 11 are also not required as they are dependent upon the optional limitation of claim 1. Thus claims 10 and 11 are also rejected for the same reasoning set forth above for claim 1.
With respect to claims 12 and 13, Rozbicki further discloses in fig. 3D a first lithium layer station [307a] for forming a first lithium layer (i.e. Li1) over the EC layer formed in EC layer station [306a], and a second lithium station [307b] for forming a second lithium layer (i.e. Li2) over a counter-electrode (CE) layer formed in CE layer station [306c] (col. 36, lines 12-35), wherein each of Li1 and Li2 is deposited by sputtering (col. 34, lines 5-9; col. 35, lines 22-31). Rozbicki also discloses that each of the lithium stations [307a],[307b] has RF and/or DC power source, power delivery mechanism, power supplies, and process parameters monitors for controlling decreased power to a target in the first lithium station [307a] to decrease an amount of sputtered material for Li1 and increased power to a target in the second lithium station [307b] to increase an amount of sputtered material for Li2 (col. 35, lines 1-7 and 54-67; col. 36, lines 1-11).
With respect to claim 14, Rozbicki further discloses the EC layer [106] and a counter-electrode (CE) layer [108] each contain distinct materials (col. 9, lines 8-67; col. 10, lines 1-58; col. 13, lines 1-67; col. 14, lines 1-62), thus the EC layer [106] has a first coloration efficiency and the CE layer [108] has a second coloration efficiency. Rozbicki also discloses having different thicknesses for each of the EC and CE layers [106],[108] (col. 13, lines 20-25; col. 18, lines 43-47), thus modifying a ratio of thicknesses, which in turn modifies an average coloration efficiency associated with a combination of the first and second coloration efficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A BAND/Primary Examiner, Art Unit 1794